            Case 2:20-cv-00838-JLR Document 7
                                            6 Filed 07/31/20
                                                    07/24/20 Page 1 of 3




1
                                                                   The Honorable James L. Robart

2

3

4

5

6

7

8                             UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF WASHINGTON
9
      OCTAVE NETWORK TELEVISION, LLC,
10
                                                          No. 2:20-cv-00838-JLR
11
                             Plaintiff,
                                                          STIPULATION AND ORDER OF
12    vs.                                                 DISMISSAL
13
      JAMES LARKIN, ARAGON CREEK, INC.,
14
      and BARONSMEDIA.COM, INC.,

15                           Defendants.

16
                                           I. STIPULATION
17

18          IT IS STIPULATED by and between all Parties to this lawsuit, through their

19   respective counsel of record, that all claims set forth in Plaintiff’s Complaint for Damages
20
     should be dismissed with prejudice, with each party bearing its own costs.
21
            RESPECTFULLY SUBMITTED this 24th day of July, 2020.
22
            //
23

            //
24

25          //



      STIPULATION AND ORDER OF DISMISSAL - 1
                                                                             Helsell Fetterman LLP
      No. 2:20-cv-00838                                                 1001 Fourth Avenue, Suite 4200
                                                                            Seattle, WA 98154-1154
                                                                      206.292.1144 WWW.HELSELL.COM
           Case 2:20-cv-00838-JLR Document 7
                                           6 Filed 07/31/20
                                                   07/24/20 Page 2 of 3




1
     By: s/Michelle Q. Pham                   By: s/William S. Richmond, per email
2    Michelle Q. Pham                         approval
     WSBA No. 44286                           William S. Richmond
3
     HELSELL FETTERMAN LLP                    Texas Bar No. 24066800
4
     1001 Fourth Ave, Ste 4200                PLATT CHEEMA RICHMOND PLLC
     Seattle, WA 98154-1154                   Admitted Pro Hac Vice
5    Telephone: (206) 292-1144                1201 N Riverfront Blvd, Ste 150
     Facsimile: (206) 340-0902                Dallas, TX 75307
6    Email: mpham@helsell.com                 Telephone: (214) 559-2700
                                              Facsimile: (214) 559-4390
7
     Counsel for Plaintiff Octave Network     Email: brichmond@pcrfirm.com
8    Television, LLC
                                              Counsel for Plaintiff Octave Network
9                                             Television, LLC
10
     By s/Andrew Lin, per email approval      By s/James Larkin, per email approval
11
     Andrew Lin                               James Larkin, in his individual capacity
     Texas Bar. No 24092702
12   PLATT CHEEMA RICHMOND PLLC               By s/James Larkin, per email approval
     Admitted Pro Hac Vice                    James Larkin, as authorized signatory for
13
     1201 N Riverfront Blvd, Ste 150          Aragon Creek, Inc.
14
     Dallas, TX 75307
     Telephone: (214) 559-2700                By s/James Larkin, per email approval
15   Facsimile: (214) 559-4390                James Larkin, as authorized signatory for
     Email: alin@pcrfirm.com                  Baronsmedia.com, Inc.
16

     Counsel for Plaintiff Octave Network     Pro Se Defendants
17
     Television, LLC
18

19

20

21

22

23

24

25




     STIPULATION AND ORDER OF DISMISSAL - 2
                                                                     Helsell Fetterman LLP
     No. 2:20-cv-00838                                          1001 Fourth Avenue, Suite 4200
                                                                    Seattle, WA 98154-1154
                                                              206.292.1144 WWW.HELSELL.COM
             Case 2:20-cv-00838-JLR Document 7
                                             6 Filed 07/31/20
                                                     07/24/20 Page 3 of 3




1
                                                II. ORDER

2            The Court, having reviewed the Stipulation of the Parties now enters the following
3
     Order: It is hereby Ordered that all claims alleged by Plaintiff are dismissed with prejudice,
4
     with each party bearing their own costs, and that the above-captioned lawsuit is dismissed
5
     with prejudice in its entirety as to all Parties.
6

             There being no reason for delay, the clerk shall enter this order and close the above-
7

8    captioned matter.

9            IT IS SO ORDERED.
10
             DATED: July 31, 2020
11

12

13
                                                         A
                                                         JAMES L. ROBART
14
                                                         United States District Judge

15

16

17

18

19

20

21

22

23

24

25




      STIPULATION AND ORDER OF DISMISSAL - 3
                                                                                  Helsell Fetterman LLP
      No. 2:20-cv-00838                                                      1001 Fourth Avenue, Suite 4200
                                                                                 Seattle, WA 98154-1154
                                                                           206.292.1144 WWW.HELSELL.COM
